[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

             United States Court of Appeals
                 For the First Circuit

No. 97-2067

                UNITED STATES OF AMERICA,

                       Appellee,

                           v.

                  HARRY MURPHY SEAVEY,

                 Defendant, Appellant.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MAINE

      [Hon. Morton A. Brody, U.S. District Judge]

                         Before

                  Selya, Circuit Judge,
            Campbell, Senior Circuit Judge,
               and Lynch, Circuit Judge.

 Harry Murphy Seavey on brief pro se.
 Henry W. Griffin on brief for appellant.
 Jay P. McCloskey, United States Attorney, Margaret D.
McGaughey and Gail F. Malone, Assistant United States Attorneys, on
brief for appellee.

June 12, 1998

        Per Curiam.  Upon careful review of the briefs
(including appellant's pro se filings) and the record, we find
no merit in any of appellant's arguments:
          1.   There was no plain error in sentencing appellant
under the armed career criminal provisions.  See United Statesv. Sullivan, 98 F.3d 686, 689 (1st Cir. 1996), cert. denied,
117 S.Ct. 1344 (1997).
          2.   The applicable offense level was properly
determined under U.S.S.G.  4B1.4(b), thereby mooting
appellant's argument about calculation of a lower offense level
under U.S.S.G.  2B3.1(b)(2).
          3.   Before the sentencing hearing, appellant
withdrew his motion for a downward departure based on
mitigating circumstances, and so his argument on that subject
was waived. 
          4.   The record before us gives no hint of any
irregularity in the plea proceedings.  If defendant believes he
has claims of ineffective assistance of counsel in that regard
or in any other regard, he may raise those claims in
proceedings under 28 U.S.C.  2255, but we will not consider
them in the context of this direct appeal.  See United Statesv. Georgacarakos, 988 F.2d 1289, 1297 (1st Cir. 1993).
          Affirmed.  See 1st Cir. Loc. R. 27.1.